DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed November 19, 2021 has been fully considered and entered.
Allowable Subject Matter
Claims 3, 9, 10, 12, 13, 21-24, 26, 34, 35, 37, 38, 46, 47, 55-58, 60-63, and 65 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
The method of forming an optical structure, as defined by claim 3, wherein a plurality of contacts apply a voltage distribution along the waveguide, and the waveguide includes regions segmented into sections that are each controlled by an individual voltage applied by a respective one of the contacts in combination with all of the other limitations of claim 3; or
An optical device, as defined by claim 26, wherein the dynamic index perturbation generator includes a plurality of contacts configured to apply a voltage distribution along the waveguide, and the waveguide includes regions segmented into sections that are each controlled by an individual voltage applied by a respective one of the contacts in combination with all of the other limitations of claim 26.
Claims 9, 10, 12, 13, 21-24, 61-63, and 65 depend from claim 3; and
Claims 34, 35, 37, 38, 46, 47, 55-58, and 60 depend from claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874